Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed, and respondent Fred Michael Morelli, Jr., is suspended from the practice of law for 30 days. Suspension effective June 10, 2005. Respondent Fred Michael Morelli, Jr., shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.